Hurt, Judge.
This was a conviction for selling liquor to a minor. Upon the trial the State’s counsel propounded to the witness the following question: “From physical appearance in last August, was W. C. Strong a minor, or did he appear to be so to a man of ordinary observation?” To which the witness answered: “At that time a person of ordinary observation and intellect would have taken him to be a minor, from his physical appearance.” Counsel for appellant objected to both the question and the answer. Both were improper, and in permitting both or either there was error. The age, appearance, etc., of the minor might very properly be shown; but it is not permissible for the witness to give his opinion as to how others would be impressed by these physical marks of age. It was the province of the jury to determine whether from these the defendant knew that the party was in fact a minor.
*265Opinion delivered April 13, 1887.
For this error the judgment must be reversed and the cause remanded.

Reversed and remanded.